ACCEPTED
                                                                                            01-15-00039-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                      2/23/2015 11:33:50 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK

                          CAUSE NUMBER 01-15-00039-CR

                                                                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
THOMAS NOLAN WHITE,                     (         IN THE COURT OF   APPEALS
                                                                    2/23/2015 11:33:50 AM
         Appellant                                                  CHRISTOPHER A. PRINE
                                                                             Clerk
VS.                                     (         FOR THE FIRST DISTRICT

THE STATE OF TEXAS,                     (         OF THE STATE OF TEXAS
           Appellee                               AT HOUSTON

                             MOTION TO WITHDRAW
                       AS ATTORNEY OF RECORD ON APPEAL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
      COMES NOW, STEVEN GREENE, Attorney for Appellant, on appeal only, and
files this Motion to Withdraw as Attorney of Record on Appeal. In support of this
motion, Attorney for Appellant would show the Court the following:
                                            I.
      On November 17, 2014, Appellant appeared before the Honorable Mark
Morefield, Presiding Judge of the 75th District Court of Liberty County, Texas, and
entered a plea of Not Guilty in Cause No. CR30923 to the offense of Theft-third
offender, a State Jail felony. After a trial before jury, the jury found Appellant
Guilty and, on November 18, 2014, assessed his punishment at two (2) years
confinement in the State Jail Division of the Texas Department of Criminal Justice
(C.R.1 – 39, 46). Appeal was timely perfected.

                                            II.
      On February 23, 2015, the undersigned Appellate Attorney efiled an
Appellate Brief on Appellant’s behalf with the First Court of Appeals, certifying to
the Court of Appeals that in his professional opinion, this was a frivolous appeal.
The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).
This Court requires the filing of a Motion to Withdraw upon the filing of a
frivolous brief.
                                           III.
         Appellant has been provided with a copy of: the Clerk’s Record on Appeal,
the Reporter’s Record on Appeal, the Appellate Brief, the Motion to Withdraw as
Attorney of Record on Appeal and notice that he has the right to file a pro se
brief.

                                           IV.

         The current deadlines and settings are as follows:

               (1) The Brief for Appellant, which was filed on February 23, 2015, was
                   actually due on that date.

                                            V.

         Appellant’s current address is: Thomas Nolan White # 1962792, Gist State
Jail Unit – TDCJ, 3295 FM 3514, Beaumont, Texas 77705. The phone number at
that location is (409) 727-8400.

                                           VI.

         A copy of this motion was mailed to Appellant on February 23, 2015 (See
attached certificate of service).

                                           VII.

         Appellant is hereby notified that he has a right to object to this motion.
      WHEREFORE, Attorney for Appellant prays the Court to grant this Motion
and allow STEVEN GREENE to withdraw as Attorney of Record on Appeal.
                                              Respectfully Submitted,
                                              /s/ Steven Greene
                                              STEVEN GREENE
                                              State Bar No. 08395200
                                              P.O. Box 232
                                              Anahuac, Texas 77514
                                              (409) 267-6290
                                              sgreene2007@windstream.net
                                              Attorney for Appellant
                                              THOMAS NOLAN WHITE

                             CERTIFICATE OF SERVICE

      I, STEVEN GREENE, do hereby certify that a true and correct copy of the
foregoing Motion to Withdraw was delivered by eserve through eFile Texas.Gov
to Mr. Logan Pickett, District Attorney, Liberty County District Attorney’s Office,
1923 Sam Houston, Liberty, Texas 77575, at email address
logan.pickett@co.liberty.tx.us on this 23rd day of _February_____, 2015.
      I further certify that a copy of this motion was delivered to Appellant at
Appellant’s last known address: Thomas Nolan White # 1962792, Gist State Jail
Unit – TDCJ, 3295 FM 3514, Beaumont, Texas 77705; by both certified mail, return
receipt requested (CM RRR # 7013 2250 0001 8992 3459), and by first-class mail,
on this 23rd day of February, 2015.
                                                    /s/ Steven Greene

                                                    Steven Greene
                        CAUSE NUMBER 01-15-00039-CR


THOMAS NOLAN WHITE,                 (     IN THE COURT OF APPEALS
         Appellant

VS.                                 (     FOR THE FIRST DISTRICT

THE STATE OF TEXAS,                 (     OF THE STATE OF TEXAS
           Appellee                       AT HOUSTON

                       ORDER ON MOTION TO WITHDRAW
                      AS ATTORNEY OF RECORD ON APPEAL

      On ________________________, 20_____, the Court considered Appellate
Attorney’s Motion to Withdraw as Attorney of Record on Appeal, and the Court is
of the opinion that the Motion should be GRANTED / DENIED.
      IT IS THEREFORE ORDERED THAT Appellate Attorney’s Motion to Withdraw
as Attorney of Record on Appeal is hereby GRANTED / DENIED.




                                          ______________________________
                                          JUSTICE PRESIDING